UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K (MARK ONE) [X] ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended March 31, 2014 Commission file number 000-54648 LAS VEGAS RAILWAY EXPRESS, INC. (Exact name of Registrant as Specified in its Charter) Delaware 56-2646797 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification Number) 6650 Via Austi Parkway, Suite 140 Las Vegas, NV89119 (Address of principal executive offices) 702-583-6715 (Issuer’s telephone number) Securities registered pursuant to Section 12(b) of the Act: None Securities registered pursuant to Section 12(g) of the Act: COMMON STOCK, $0.0 (Title of Class) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes[]No[X] Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. Yes[]No[X] Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes[]No[X] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 229.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [X] No [] Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§ 229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [] Accelerated filer [] Non-accelerated filer [] (Do not check if a smaller reporting company) Smaller reporting company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yes [] No [X] Aggregate market value of Common Stock held by non-affiliates based on the closing price of the registrant's Common Stock on the OTCBQ on September 30, 2013 was $7,158,755. Number of outstanding shares of common stock as of June 25, 2014 was 24,075,113. Documents Incorporated by Reference:None. LAS VEGAS RAILWAY EXPRESS, INC. TABLE OF CONTENTS PART I PAGE Item 1. Business 3 Item 1A. Risk Factors 7 Item 1B. Unresolved Staff Comments 11 Item 2 Properties 11 Item 3. Legal Proceedings 11 Item 4. Mine Safety Disclosures 11 PART II 12 Item 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 12 Item 6. Selected Financial Data 13 Item 7. Management's Discussion and Analysis of Financial Condition and Results of Operations 13 Item 7A. Quantitative and Qualitative Disclosures About Market Risk. 20 Item 8. Financial Statements and Supplementary Data 21 Item 9. Changes in and Disagreements With Accountants on Accounting and Financial Disclosure 42 Item 9A. Controls and Procedures 42 Item 9B. Other Information 43 PART III 43 Item 10. Directors, Executive Officers and Corporate Governance 43 Item 11. Executive Compensation 47 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 50 Item 13. Certain Relationships and Related Transactions and Director Independence. 51 Item 14. Principal Accountant Fees and Services 52 PART IV 52 Item 15. Exhibits and Financial Statement Schedules 52 SIGNATURES 54 2 LAS VEGAS RAILWAY EXPRESS, INC. PART I Item 1.Business Las Vegas Railway Express, Inc. (the “Company”, “we”, “us”, or “our”), formerly known as Liberty Capital Asset Management, Inc., acquired 100% of the issued and outstanding stock of Las Vegas Railway Express, a Nevada corporation on January 21, 2010.In connection with the acquisition, the Company changed its name to Las Vegas Railway Express, Inc. and changed its business plan to one of developing passenger rail transportation and ancillary ticketing and reservation services between the Los Angeles area and Las Vegas, Nevada. In November 2012, the Company executed an agreement with Union Pacific Railroad which allowed the Company to operate its passenger service on their property from Daggett, California to Las Vegas, a distance of 175.8 miles.In May 2013, the Company and Amtrak, which was planning to haul the Company’s rail cars from Los Angeles to Las Vegas in regular service, was informed by BNSF Railway (“BNSF”) that it would not approve Amtrak’s request to operate on the BNSF system. Although the Company tried several alternative approaches to satisfy BNSF’s denial, none were accepted and both Amtrak and the Company were forced to suspend their efforts to establish the planned service over the Cajon Pass route. During the development period for the Los Angeles to Las Vegas route, the Company became visible in the press and several independently owned passenger rail companies discussed how the Company’s Club X style railcars could be deployed on existing excursion lines. The Company began to focus its infrastructure towards acquiring independently owned passenger rail operations throughout the United States and providing upscale commuter Club X railcars for various state Department of Transportation municipal transportation agencies. Company Overview On April 23, 2014, the Company entered into an agreement with the Santa Fe Southern Railway, located in Santa Fe, New Mexico, to manage the passenger services. The Company will be adding its Club X cars to the train consists. Operations on the route are planned to commence in July 2014.Subsequent routes will follow with a similar deployment format. The Company owns outright a series of 16 Pullman bi-level passenger railcars, as well as two leased cars acquired through an agreement with Mid America Leasing Company. These cars are planned for use in the deployment of cars on our future affiliated routes. The first two cars have been completed and are scheduled to go into service on the Santa Fe Southern Railway in July 2014. The remaining cars are scheduled to be refurbished during the remainder of 2014. The Company’s common stock is currently quoted on the OTCQB under the symbol “XTRN”.The Company website is www.vegasxtrain.com, www.clubxtrain.com and www.xtrainvacations.com. The contents of this website are not incorporated into this Report. The Company maintains offices at 6650 Via Austi Parkway, Suite 140, Las Vegas, Nevada 89119. Our Competitive Strengths We believe the following strengths will allow us to acquire prospective privately owned passenger rail operators throughout the US and consolidate them under one brand – X Train. We are a licensed travel agency and can book tickets for numerous clients. As a licensed travel agency, we have access to numerous travel portfolios including virtually all passenger rail companies. By booking tickets on these rail lines, the Company believe it would become a known resource and proficient in rail travel bookings. If acquisitions are made, the travel agency call center operated by the Company can increase sales of tickets to our owned properties. 3 Experienced Management and Board of Directors. We have an experienced management team and board of directors comprised of both experienced industry professionals and successful entrepreneurs. Our CEO, Michael Barron has experience establishing and growing several companies over the past 30 years.Mr. McPherson serves on the Board of Directors of CSX Corporation and has served as President/CEO of the Illinois Central Railroad, a Class 1 railroad and served as President/CEO of the Florida East Coast Railway.Gilbert Lamphere also serves on the board of CSX Corporation. Access to capital. Our team has raised over $20 million for the operations of the Company to date and has developed excellent relationships with the capital markets in the US. We believe we can raise capital for companies we acquire to grow their business under our umbrella.However, there are no assurances that we will be successful in our capital raising efforts.Since we have no revenues, we are dependent on continued access to additional debt and equity financing.Inability to raise additional financing will have a material adverse impact on our business and operations. Train Equipment and Service The Company leases two passenger rail cars which it has refurbished into its Club X Train motif. Each Club X Train car seats 48 passengers in a club room style motif reminiscent of a nightclub of the 1940’s and 1950’s. One of the cars has a full demonstration kitchen on board for entertainment style cooking for party events. These cars are available to be deployed by various companies which we acquire to add a specialty product currently unavailable to most independent companies currently in the business. Club X Train style car 4 Club X Train style interiors Sales and Distribution We intend to sell tickets for the X-Train through our website, www.xtrainvacations.com , www.clubxtrain.com and through our rail partners such as Santa Fe Southern Railway www.sfsr.com. Our call centers and our terminal ticket counters expect to additionally sell through third party distributors such as Expedia, Travelocity, Orbitz and other internet travel agencies. We also expect to be able to use certain of the distribution links provided by the various agencies where we deploy Club X train cars on municipal rail services. Pricing and Revenue Management Our fare structure for Club X Train commuter service is expected to be comprised of multiple "buckets," with seat prices generally increasing as the number of days prior to travel decreases. Prices in the highest pricing “bucket” can be up to 50% higher than the prices in the lowest “bucket.” All fares vary slightly depending upon the time of day purchased. All of our fares are expected to be one-way and non-refundable, although they may be changed for a fee. 5 The number of seats offered at each fare “bucket” of Club X Train will be established through a continual process of forecasting, optimization and competitive analysis. Booking history and seasonal trends are expected to be used to forecast anticipated demand. These historical forecasts will be combined with current bookings, upcoming events, competitive pressures and other factors to establish a mix of fares designed to maximize revenue. This ability to accurately adjust prices based on fluctuating demand patterns is expected to allow us to maximize revenue from existing capacity. Our pricing on Club X Train seats has been guided by a pricing study conducted by RL Banks. The results of the study after an examination of seven other comparable rail passenger excursion services are as follows: Ancillary Revenues In addition to the basic X-Train service offering, our business model also includes many premium options that will serve as sources of ancillary revenue. Each X-Train passenger car is expected to be served by a bartender who will prepare premium alcoholic beverages not included in the base ticket fare. Snacks and various X-Train merchandising are also expected to be offered for purchase through our free mobile application. We also aim to capture significant revenue as a “one stop” booking agent for our passengers’ complete itinerary. In these activities, commissions are expected to be derived through our call centers, our website, and our on-board mobile application, where customers will be allowed the option to book ahead for various attractions and necessities such as hotels, tours, restaurant reservations, and rental cars at our acquired properties. 6 Employees We currently have 12 employees.Initially, we anticipate hiring a team of approximately 2 employees per car deployed to assist in train and depot operations. Most of our train personnel will be classified as servers / entertainers and are expected not to be covered by any collective bargaining agreements. Our food and beverage personnel are expected to be provided on an outsourced basis to Masterpiece Cuisine. Competition Our primary competitor is Iowa Pacific Corp. of Chicago, Illinois. Iowa Pacific is a private company which operates freight short line businesses as well as six passenger excursions. Item 1A.Risk Factors Risks Related to Our Business We have a limited operating history upon which an evaluation of our prospects can be made. Our future operations are contingent upon generating revenues and raising capital for operations.Because we have a limited operating history, you will have difficulty evaluating our business and future prospects. We also face the risk that we may not be able to effectively implement our business plan.If we are not effective in addressing these risks, we may not operate profitably and we may not have adequate working capital to meet our obligations as they become due. We currently have no revenues and are totally dependent upon the proceeds from investors to fund our business. We will have to fund all of our operations and capital expenditures from the net proceeds from investors, and future financings, as we have not yet generated revenues. There can be no assurance that we would be able to raise the additional funding needed to implement our business plans or that unanticipated costs will not increase our projected expenses. We have a history of losses and can provide no assuranceof our future operating results. We have not generated revenue since inception, and may not succeed in generating revenue. We have experienced net losses and negative cash flows from operating activities since inception and we expect such losses and negative cash flows to continue in the foreseeable future. As of March 31, 2014 and March 31, 2013, we had cash of $87,910 and $1,262,615, respectively. For the years ended March 31, 2014 and 2013, we incurred net losses of $13,052,020 and $6,766,091, respectively. As of March 31, 2014, we had an aggregate accumulated deficit of $31,627,643.We may never achieve profitability. The opinion of our independent registered public accountants on our audited financial statements as of and for the year ended March 31, 2014contains an explanatory paragraph expressing substantial doubt about our ability to continue as a going concern.Our ability to continue as a going concern is dependent upon raising capital from financing transactions and continued implementation of our business plan. Our business plan, in part, relies on our ability to acquire or partner with passenger rail companies. We engage in attracting independently owned passenger rail operations to contract with us for either sales or operating rights contracts on their railroads.Without these agreements, the Company would have no new operations from which it could operate its service.The Company has no guarantee that it can secure these agreements in the future nor that the agreements it has can be maintained beyond their contract limits. We have incurred substantial indebtedness. As of March 31, 2014 we have outstanding promissory notes of approximately $2,036,333.In the past, we have been in default under this debt. There can be no assurances that we will raise sufficient capital or generate sufficient revenue in the future to service our debt. If legal proceedings were commenced against us or we are unable to service our debt, then creditors may foreclose on the debt and seize our assets which may force us to suspend or cease operations altogether. 7 Our indebtedness, combined with our other financial obligations and contractual commitments, could:  make it more difficult for us to satisfy its obligations with respect to the indebtedness and any failure to comply with the obligations under any of our debt instruments, including restrictive covenants, could result in further event of defaults under the loan agreements and instruments governing the indebtedness;  require us to dedicate a substantial portion of any cash raised from financing or cash flow from future operations to payments on our indebtedness, thereby reducing funds available for working capital, capital expenditures, acquisitions, and other corporate purposes;  increase our vulnerability to adverse economic and industry conditions, which could place us at a competitive disadvantage compared to competitors that have relatively less indebtedness;  limit our flexibility in planning for, or reacting to, changes in business and the industry in which we operate; and  limit our ability to borrow additional funds, or to dispose of assets to raise funds, if needed, for working capital, capital expenditures, acquisitions, and other corporate purposes. We may incur significant additional indebtedness in the future. If we incur a substantial amount of additional indebtedness, the related risks that we face could become more significant. Additionally, the terms of any future debt that we may incur may impose requirements or restrictions that further affect our financial and operating flexibility or subject it to other events of default. If We Fail To Comply With The Numerous Laws And Regulations That Govern Our Industry, Our Business Could Be Adversely Affected. Our business must comply with extensive and complex rules and regulations of various federal, state and local government authorities.We may not always have been and may not always be in compliance with these requirements.Failure to comply with these requirements may result in, among other things, revocation of our ability to operate a conventional rail system, class action lawsuits, administrative enforcement actions and civil and criminal liability. The Loss Of Any Of Our Executive Officers Or Key Personnel Would Likely Have An Adverse Effect On Our Business. Our future success depends to a significant extent on the continued services of our senior management and other key personnel, particularly Michael A. Barron.The loss of the services of Mr. Barron or other key employees would also likely have an adverse effect on our business, results of operations and financial condition. Our Business Will Be Adversely Affected If We Are Unable To Protect Our Intellectual Property Rights From Third Party Challenges Or If We Are Involved In Litigation. Trademarks and other proprietary rights if any are important to our success and our competitive position.Although we seek to protect our trademarks and other proprietary rights through a variety of means, we cannot assure you that the actions we have taken are adequate to protect these rights.We may also license content from third parties in the future and it is possible that we could face infringement actions based upon the content licensed from these third parties. 8 Our common stock is quoted on the OTCQB, which may limit the liquidity and price of our common stock more than if our common stock were quoted or listed on The Nasdaq Stock Market or a National Exchange. Our securities are currently quoted on the OTCQB, an inter-dealer automated quotation system for equity securities not included in the Nasdaq Stock Market.Quotation of our securities on the OTCQB may limit the liquidity and price of our securities more than if our securities were quoted or listed on The Nasdaq Stock Market or a national exchange.Some investors may perceive our securities to be less attractive because they are traded in the over-the-counter market.In addition, as an OTCQB listed company, we do not attract the extensive analyst coverage that accompanies companies listed on other exchanges.Further, institutional and other investors may have investment guidelines that restrict or prohibit investing in securities traded on the OTCQB.These factors may have an adverse impact on the trading and price of our common stock. Our independent registered public accounting firm has expressed substantial doubt about our ability to continue as a going concern. The accompanying financial statements have been prepared assuming that the Company will continue as a going concern. As shown in the accompanying financial statements, the Company has net losses of $13,052,020 and $6,766,091 for the years ended March 31, 2014 and 2013, respectively.The Company also has an accumulated deficit of $31,627,643 and a negative working capital of $2,736,886 as of March 31, 2014, as well as outstanding convertible notes payable of $2,023,000, of which $1,750,000 is due on June 30, 2014.Management believes that it will need additional equity or debt financing to be able to implement the business plan.Given the lack of revenue, capital deficiency and negative working capital, there is substantial doubt about the Company’s ability to continue as a going concern. Risks Related to Our Common Stock The application of the “Penny Stock” Rules could adversely affect the market price of our common stock and increase your transaction cost to sell those shares. . The SEC has adopted rule 3a51-1 which establishes the definition of a “penny stock,” for the purposes relevant to us, as any equity security that has a market price of less than $5.00 per share or with an exercise price of less than $5.00 per share, subject to certain exceptions.For any transaction involving a penny stock, unless exempt, Rule 15g-9 requires:  that a broker or dealer approve a person’s account for transactions in penny stocks; and In order to approve a person’s account for transactions in penny stocks, the broker or dealer must:  obtain financial information and investment experience objectives of the person; and  make a reasonable determination that the transactions in penny stocks are suitable for that person and the person has sufficient knowledge and experience in financial matters to be capable of evaluating the risks of transactions in penny stocks. The broker or dealer must also deliver, prior to any transaction in a penny stock, a disclosure schedule prescribed by the SEC relating to the penny stock market, which, in highlight form:  sets forth the basis on which the broker or dealer made the suitability determination; and  that the broker or dealer received a signed, written agreement from the investor prior to the transaction. 9 Generally, brokers may be less willing to execute transactions in securities subject to the “penny stock” rules.This may make it more difficult for investors to dispose of our common stock and cause a decline in the market value of our stock.  the broker or dealer receives from the investor a written agreement to the transaction, setting forth the identity and quantity of the penny stock to be purchased. We do not anticipate paying dividends. We have never paid any cash dividends on our common stock since our inception, and we do not anticipate paying cash dividends in the foreseeable future.Any dividends, which we may pay in the future, will be at the discretion of our Board of Directors and will depend on our future earnings, any applicable regulatory considerations, our financial requirements and other similarly unpredictable factors.For the foreseeable future, we anticipate that earnings, if any, will be retained for the operation and expansion of our business. Possible conflicts of interest exist in related party transactions. Our Board of Directors consists of Michael A. Barron, Gilbert H. Lamphere, John D. McPherson, John O’Connor and George Rebensdorf. These individuals are either executive officers, directors or principal shareholders of the Company.Thus, there has in the past existed the potential for conflicts of interest in transactions between the Company and such individuals or entities in which such individuals have an interest. There is a limited market for our common stock which may make it more difficult for stockholders to dispose of their shares. Our common stock is currently quoted on the OTCQB under the symbol "XTRN".There is a limited trading market for our common stock.Accordingly, there can be no assurance as to the liquidity of any markets that may develop for our common stock, the ability of holders of our common stock to sell our common stock, or the prices at which holders may be able to sell our common stock. The price of our common stock is volatile, which may cause investment losses for our stockholders. The market for our common stock is highly volatile, having ranged in the last twelve months from a low of $0.15 to a high of $1.68 on the OTCQB. The trading price of our common stock on the OTCQB is subject to wide fluctuations in response to, among other things, quarterly variations in operating and financial results, and general economic and market conditions. In addition, statements or changes in opinions, ratings, or earnings estimates made by brokerage firms or industry analysts relating to our market or relating to us could result in an immediate and adverse effect on the market price of our common stock. The highly volatile nature of our stock price may cause investment losses for our shareholders. In the past, securities class action litigation has often been brought against companies following periods of volatility in the market price of their securities. If securities class action litigation is brought against us, such litigation could result in substantial costs while diverting management’s attention and resources. Our common stock could be further diluted as the result of the issuance of additional shares of common stock, convertible securities, warrants or options. In the past, we have issued common stock, convertible securities (such as convertible debentures and notes) and warrants in order to raise money. We have also issued options and warrants as compensation for services and incentive compensation for our employees and directors. We have shares of common stock reserved for issuance upon the exercise of certain of these securities and may increase the shares reserved for these purposes in the future. Our issuance of additional common stock, convertible securities, options and warrants could affect the rights of our stockholders, result in a reduction in the overall percentage holdings of our stockholders, could put downward pressure on the market price of our common stock, could result in adjustments to exercise prices of outstanding warrants, and could obligate us to issue additional shares of common stock to certain of our stockholders. 10 Shares eligible for future sale may adversely affect the market. From time to time, certain of our stockholders may be eligible to sell all or some of their shares of common stock by means of ordinary brokerage transactions in the open market pursuant to Rule 144 promulgated under the Securities Act, subject to certain limitations. In general, pursuant to amended Rule 144, non-affiliate stockholders may sell freely after six months subject only to the current public information requirement. Affiliates may sell after six months subject to the Rule 144 volume, manner of sale (for equity securities), and current public information and notice requirements. Any substantial sales of our common stock pursuant to Rule 144 may have a material adverse effect on the market price of our common stock. A large percentage of our stock is owned by relatively few people, including officers and directors. As of March 31, 2014, our officers and directors beneficially owned approximately 20.17% of our outstanding common stock.As a result,these stockholders could, if they were to act together, affect the outcome of stockholder votes, which could, among other things, affect elections of directors, delay or prevent a change in control or other transaction that might be beneficial other stockholders. Item 1B. Unresolved Staff Comments Not applicable Item 2.Properties. As of March 31, 2014, we lease approximately 7,079 square feet of general office space in premises located at 6650 Via Austi Parkway, Suite 170 and 140, Las Vegas, Nevada. Our lease for this space expires in April 2016 and provides for monthly payments of $15,790. Item 3.Legal Proceedings. In the ordinary course of business, the Company may be or has been involved in legal proceedings from time to time. As of the date of this annual report on Form 10-K, there have been no material changes to any legal proceedings relating to the Company which previously were not reported. Item 4.Mine Safety Disclosure Not applicable. 11 PART II Item 5.Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities. Our common stock is currently quoted on the Over-The-Counter Bulletin Board under the symbol “XTRN”.On June 25, 2014, the last trade of our stock was at the price of $0.12 per share.The following table sets forth the high and low prices per share of our common stock for each period indicated.These quotations reflect inter-dealer prices, without retail mark-up, mark-down or commission and may not necessarily represent actual transactions. Common Shares Year Ended March 31, 2014: High Low Quarter Ended June 30, 2013 $ $ Quarter Ended September 30, 2013 $ $ Quarter Ended December 31, 2013 $ $ Quarter Ended March 31, 2014 $ $ Year Ended March 31, 2013: High Low Quarter Ended June 30, 2012 $ $ Quarter Ended September 30, 2012 $ $ Quarter Ended December 31, 2012 $ $ Quarter Ended March 31, 2013 $ $ Number of Stockholders As of March 31, 2014, there were 345 stockholders of record of our common stock. Dividend Policy We have never declared or paid any cash dividends on our common stock. We do not anticipate paying any cash dividends to stockholders in the foreseeable future. In addition, any future determination to pay cash dividends will be at the discretion of the Board of Directors and will be dependent upon our financial condition, results of operations, capital requirements, and such other factors as the Board of Directors deem relevant. Equity Compensation Plan Information as of March 31, 2014 Equity Compensation Plan Information Plan category Number of securities to be issued upon exercise of outstanding options, warrants and rights (a) Weighted-average exercise price of outstanding options, warrants and rights (b) Number of securities remaining available for future issuance under equity compensation plans (excluding securities reflected in column (a)) (c) Equity compensation plans approved by security holders $ 10 Equity compensation plans not approved by security holders $ - Total $ 12 Recent Sales of Unregistered Securities. None. Purchases of Equity Securities by the Issuer and Affiliated Purchaser None. Item 6.Selected Financial Data Not applicable. Forward-Looking Statements Statements contained in this Form 10-K that are not historical facts are forward-looking statements.In addition, words such as “believes,” “anticipates,” “expects,” “intends” and similar expressions are intended to identify forward-looking statements.Such forward-looking statements involve known and unknown risks, uncertainties and other factors which may cause the actual results, performance or achievements or events, or timing of events, to differ materially from any future results, performance or achievements or events, or timing of events, expressed or implied by such forward-looking statements.We cannot assure that we will be able to anticipate or respond timely to the changes that could adversely affect our operating results in one or more fiscal quarters.Results of operations in any past period should not be considered indicative of results to be expected in future periods.Fluctuations in operating results may result in fluctuations in the price of our securities. Item 7.Management’s Discussion and Analysis of Financial Condition and Results of Operations The following discussion should be read in conjunction with our financial statements and notes thereto included elsewhere herein. Overview Las Vegas Railway Express, Inc. (the “Company”, “we”, “us”, or “our”), formerly known as Liberty Capital Asset Management, Inc., acquired 100% of the issued and outstanding stock of Las Vegas Railway Express, a Nevada corporation on January 21, 2010.In connection with the acquisition, the Company changed its name to Las Vegas Railway Express, Inc. and changed its business plan to one of developing passenger rail transportation and ancillary ticketing and reservation services between the Los Angeles area and Las Vegas, Nevada. In November 2012, the Company executed an agreement with Union Pacific Railroad which allowed the Company to operate its passenger service on their property from Daggett, California to Las Vegas, a distance of 175.8 miles.In May 2013, the Company and Amtrak, which was planning to haul the Company’s rail cars from Los Angeles to Las Vegas in regular service, was informed by BNSF Railway (“BNSF”) that it would not approve Amtrak’s request to operate on the BNSF system. Although the Company tried several alternative approaches to satisfy BNSF’s denial, none were accepted and both Amtrak and the Company were forced to suspend their efforts to establish the planned service over the Cajon Pass route. Our assessment is that when we started, BNSF had 3,000 locomotives in mothballs and 2,000 crews furloughed. Traffic through Cajon Pass was at 86 trains per day with a total capacity of 160 trains per day. In short, they had capacity.Today, all locomotives are back in service and BNSF is leasing 1,000 more. Oil is being hauled over this corridor and capacity is at a premium with 120+ trains per day over the pass. With pending capacity issues, BNSF is reserving its rail franchise for freight and has closed off any access via the Cajon pass. During the development period for the Los Angeles to Las Vegas route, the company became visible in the press and several independently owned passenger rail companies discussed how the Club X style could be deployed on existing excursion lines. The Company began to focus its infrastructure towards acquiring independently owned passenger rail operations throughout the United States and providing upscale commuter Club X railcars for various state Department of Transportation municipal transportation agencies. 13 On April 23, 2014, the Company entered into an agreement with the Santa Fe Southern Railway, located in Santa Fe New Mexico, to manage the passenger services on the railroad. The Company will be adding its Club X cars to the train consists. Operations on the route are planned to commence in July 2014.Subsequent routes will follow with a similar deployment format. The Company owns outright a series of 16 bi-level passenger railcars as well as two leased cars acquired through an agreement with Mid America Leasing Company. These cars are planned for use in the deployment of cars on our future affiliated routes and acquired companies. The first two cars have been completed and are scheduled to go into service on the Santa Fe Southern Railway in July of 2014. The remaining cars are scheduled to be refurbished during the remainder of 2014. Critical Accounting Policies The preparation of our financial statements and notes thereto requires management to make estimates and assumptions that affect the amounts and disclosures reported within those financial statements. On an ongoing basis, management evaluates its estimates, including those related to collectionofreceivables, impairment of goodwill, contingencies, litigation and income taxes. Management bases its estimates and judgments on historical experiences and on various other factors believed to be reasonable under the circumstances. Actual results under circumstances and conditions different than those assumed could result in material differences from the estimated amounts in the financial statements. There have been no material changes to these policies during the fiscal year. Intangible Assets: Goodwill represents the excess of purchase price over tangible and intangible assets acquired, less liabilities assumed arising from the acquisition of Las Vegas Railway Express on January 21, 2010.Goodwill is not amortized, but is reviewed for potential impairment on an annual basis at the reporting unit level.As required by the “Intangibles – Goodwill and Other” topic of Financial Accounting Standards Board Accounting Standards Codification (“FASB ASC”), the Company conducted an analysis of the goodwill on March 31, 2014. Long-Lived Assets: In accordance with FASB ASC 360-10, the Company evaluates long-lived assets for impairment whenever events or changes in circumstances indicate that their net book value may not be recoverable. When such factors and circumstances exist, the Company compares the projected undiscounted future cash flows associated with the related asset or group of assets over their estimated useful lives against their respective carrying amount. Impairment, if any, is based on the excess of the carrying amount over the fair value, based on market value when available, or discounted expected cash flows, of those assets and is recorded in the period in which the determination is made. Deposit with Union Pacific: On November 8, 2012, the Company entered into an agreement with Union Pacific Railroad Company whereby the Company was granted a nonexclusive operating right to use Union Pacific railroad track between Daggett, California and Las Vegas, Nevada, subject to certain terms and conditions.In connection with this agreement, the Company made an earnest money deposit of $600,000 and was required to meet certain financial conditions, including the provision of a letter of credit in favor of Union Pacific in the amount of $27,444,145 on or before October 31, 2013. The Company elected to terminate this agreement on October 31, 2013 as it no longer planned to operate on the Union Pacific Railroad Company as a regularly scheduled passenger train.As a result, the Company determined the $600,000 deposit was impaired and expensed the amount during the year ended March 31, 2014 as a component of selling, general and administrative expenses. Income Taxes: The Company accounts for income taxes under FASB ASC 740 "Income Taxes."Under the asset and liability method of FASB ASC 740, deferred tax assets and liabilities are recognized for the expected future tax consequences of events that have been included in the financial statements or tax returns. Under this method, deferred tax assets and liabilities are determined based on the differences between the financial reporting and tax bases of assets and liabilities using enacted tax rates in effect for the year in which the differences are expected to reverse.The deferred tax assets of the Company relate primarily to operating loss carryforwards for federal income tax purposes. A full valuation allowance for deferred tax assets has been provided because the Company believes it is not more likely than not that the deferred tax asset will be realized. Realization of deferred tax assets is dependent on the Company generating sufficient taxable income in future periods. 14 The Company periodically evaluates its tax positions to determine whether it is more likely than not that such positions would be sustained upon examination by a tax authority for all open tax years, as defined by the statute of limitations, based on their technical merits. As of March 31, 2014 and 2013, the Company has not established a liability for uncertain tax positions. Share Based Payment: The Company issues stock, options and warrants as share-based compensation to employees and non-employees. The Company accounts for its share-based compensation to employees in accordance FASB ASC 718. Stock-based compensation cost is measured at the grant date, based on the estimated fair value of the award, and is recognized as expense over the requisite service period. The Company accounts for share-based compensation issued to non-employees and consultants in accordance with the provisions of FASB ASC 505-50 “Equity - Based Payments to Non-Employees.” Measurement of share-based payment transactions with non-employees is based on the fair value of whichever is more reliably measurable: (a) the goods or services received; or (b) the equity instruments issued. The final fair value of the share-based payment transaction is determined at the performance completion date. For interim periods, the fair value is estimated and the percentage of completion is applied to that estimate to determine the cumulative expense recorded. The Company values stock compensation based on the market price on the measurement date. As described above, for employees this is the date of grant, and for non-employees, this is the date of performance completion. The Company values stock options and warrants that do not qualify as derivative instruments using the Black-Scholes option pricing model.There were no options issued during the years ended March 31, 2014 or 2013.There were no warrants valued using the Black-Scholes model during the year ended March 31, 2014. Certain warrants qualify as derivative instruments and are valued using the binomial lattice method. See discussion below regarding accounting for derivative liabilities. Derivative Liabilities: In connection with the private placement of Convertible Notes beginning in February 2013, the Company became contingently obligated to issue shares of common stock in excess of the 200 million authorized under the Company’s certificate of incorporation.Consequently, the ability to settle these obligations with shares would be unavailable causing these obligations to potentially be settled in cash. This condition creates a derivative liability. 15 The Company has a sequencing policy regarding share settlement wherein instruments with the earliest issuance date would be settled first. The sequencing policy also considers contingently issuable additional shares, such as those issuable upon a stock split, to have an issuance date to coincide with the event giving rise to the additional shares. Using this sequencing policy, all instruments convertible into common stock, including warrants and the conversion feature of notes payable, issued on and subsequent to November 30, 2012 had been accounted for as derivative liabilities. On December 2, 2013, the Company effected a one-for-twenty reverse stock split of the Company’s issued and outstanding common stock shares.As a result, the Company’s outstanding shares of common stock and common stock equivalents no longer exceeded the number of authorized shares.As a result, as of December 2, 2013, these instruments that were accounted for as derivative liabilities were reclassified as equity. The Company also has certain warrants and notes payable with elements that qualify as derivatives. The warrants have anti-dilution clauses that prevent calculation of the ultimate number of shares that may be issued upon exercise, and four outstanding notes payable that had a variable conversion feature that similarly prevented the calculation of the number of shares into which they were convertible. The Company values these warrants and notes payable using the binomial lattice method.The resulting liability is valued at each reporting date and the change in the liability is reflected as change in derivative liability in the statement of operations (see Note 7). Fair Value of Financial Instruments: The Company's financial instruments as defined by FASB ASC 825-10-50 include cash, notes payable and derivative liabilities.Derivative liabilities are recorded at fair value.The principal balance of notes payable approximates fair value because current interest rates and terms offered to the Company for similar debt are substantially the same. FASB ASC 820 defines fair value, establishes a framework for measuring fair value, in accordance with generally accepted accounting principles, and expands disclosures about fair value measurements. FASB ASC 820 establishes a three-tier fair value hierarchy which prioritizes the inputs used in measuring fair value as follows: Level 1. Observable inputs such as quoted prices in active markets; Level 2. Inputs, other than the quoted prices in active markets, that are observable either directly or indirectly; and Level 3. Unobservable inputs in which there is little or no market data, which requires the reporting entity to develop its own assumptions. 16 Results of Operations The following are the results of our continuing operations for the year ended March 31, 2014 compared to the year ended March 31, 2013: Year Ended March 31, March 31, $ Change % Change Operating Expenses: Compensation and payroll taxes $ $ $ ) -5.2 % Selling, general and administrative % Professional fees % Impairment loss - % Depreciation expense % Total expenses % Loss from continuing operations ) ) ) % Other income (expense) Interest expense ) ) ) % Change in derivative liability % Total other income (expense) % Net loss from continuing operations before provision for income taxes ) ) ) % Benefit from (provision for) income taxes ) -512.0 % Net loss from continuing operations ) ) ) % Discontinued operations: Income from discontinued operations, net of income taxes - ) -100.0 % Net loss $ ) $ ) $ ) % Revenue During the years ended March 31, 2014 and 2013, our operations have yet to generate any revenue. Operating Expenses Compensation and payroll taxes decreased by $158,333, or 5.2%, during the year ended March 31, 2014 as compared to 2013.The decrease in compensation expense in the current year is due primarily to higher costs in 2013 related to the issuance of warrants to directors and officers as compensation in November 2012, which resulted in additional expenses of approximately $1.2 million.During the year ended March 31, 2014, the decrease in costs were offset by the hiring of additional full-time employees, addition of board members and issuing stock grants and warrants for compensation.Selling, general and administrative expenses increased by $1,057,958, or 162.4%, during the year ended March 31, 2014 as compared to the same period in 2013 primarily due to the impairment of our deposit with Union Pacific of $600,000 resulting from the termination of our agreement with them in October 2013, as well as increases in director and officers’ insurance and travel expenses related to raising capital.We had an increase in our professional fee expenses during the year ended March 31, 2014 of $256,622, or 15.9%, due primarily to legal, consulting and accounting services and $360,726 related to the amortization of expenses from warrants issued to consultants.We had an impairment loss of $843,697 during the year ended March 31, 2014 resulting from the impairment of our goodwill. Other (Expense) Income Interest expense increased by $5,762,782 during the year ended March 31, 2014 as compared to the year ended March 31, 2013.The increase is due primarily to the issuance of additional convertible notes payable in the current year as compared to 2013.The conversion feature associated with the convertible notes and the value of warrants issued in connection with the convertible notes have been accounted for as discounts to the convertible notes payable.The discount is being amortized into interest expense over the maturity date of the convertible notes.This resulted in interest expense during the year ended March 31, 2014 of $4,835,032, compared to $2,165,385 in 2013, representing an increase of $2,669,647.In addition, we had capitalized debt issuance costs related to these convertible notes payable, which are being amortized over the maturity date of the notes of February 1, 2014, which resulted in additional interest expense during the year ended March 31, 2014 of $637,680, compared to $15,472 during the year March 31, 2013.During the year ended March 31, 2014, we also had debt conversion expense of $2,217,878 resulting from the induced conversion of convertible debt during February 2014 at a reduced conversion rate, which has been reflected as interest expense.There was no such amount during the year ended March 31, 2013. 17 The change in the value of derivative liabilities amounted to $2,162,790 for the year ended March 31, 2014 as compared to $270,466 for the year ended March 31, 2013.The increase was primarily due to the decrease in value of derivative liabilities outstanding during the year. Liquidity and Capital Resources Liquidity is the ability of a company to generate funds to support asset growth, satisfy disbursement needs, maintain reserve requirements and otherwise operate on an ongoing basis. The Company has no operating revenues and is currently dependent on debt financing and sale of equity to fund operations. As shown in the accompanying financial statements, the Company has net losses of $13,052,020 and $6,766,091 for the years ended March 31, 2014 and 2013, respectively.The Company also has an accumulated deficit of $31,627,643 and negative working capital of $2,736,886 as of March 31, 2014, as well as outstanding convertible notes payable of $2,023,000, of which $1,750,000 is due on June 30, 2014.Management believes that it will need additional equity or debt financing to be able to implement its business plan.Given the lack of revenue, capital deficiency and negative working capital, there is substantial doubt about the Company’s ability to continue as a going concern. We believe that the successful growth and operation of our business is dependent upon our ability to do the following: · obtain adequate sources of debt or equity financing to pay unfunded operating expenses and fund long-term business operations; and · manage or control working capital requirements by controlling operating expenses. Management is attempting to raise additional equity and debt to sustain operations until it can market its services and achieves profitability.The successful outcome of future activities cannot be determined at this time and there are no assurances that, if achieved, the Company will have sufficient funds to execute its intended business plan or generate positive operating results. Cash Flows Net cash used in operating activities for the years ended March 31, 2014 and 2013 were $4,054,795 and $2,783,090, respectively.Cash used in operating activities for the years ended March 31, 2014 and 2013 were primarily due to net losses of $13,052,020 and $6,766,091, respectively.During the year ended March 31, 2014, the net loss included significant non-cash expenses of $644,540 in stock issued for services, $4,835,032 in amortization of discounts on notes payable, $637,680 in amortization of debt offering costs, $600,000 for the impairment of our deposit with Union Pacific, $843,697 for the impairment loss associated with our goodwill, and $2,217,878 in debt conversion expenses.During the year ended March 31, 2013, the net loss included significant non-cash expenses of $1,538,677 for stock issued for services, $1,201,370 in warrants issued for services, $2,096,482 in amortization of discounts on notes payable, and $80,524 for stock option compensation. Net cash used in investing activities during the year ended March 31, 2014 amounted to $297,910, which represented property and equipment acquisitions primarily related to the acquisition of rail cars and related costs.Net cash used in investing activities during the year ended March 31, 2013 was $980,122, which included $600,000 in spending for a deposit made with Union Pacific pursuant to an operating agreement signed, as well as $380,122 in property and equipment acquisitions, primarily due to the acquisition of rail cars and other capitalized costs towards the railroad project. 18 Net cash provided by financing activities for the year ended March 31, 2014 amounted to $3,178,000 which consisted of $275,000 in proceeds from the sale of common stock and $2,903,000 in proceeds from the issuance of convertible notes payable during the year.Net cash provided by financing activities for the year ended March 31, 2013 was $4,972,195 which consisted of $2,282,000 in proceeds from the sale of common stock, $1,900,000 in proceeds from convertible notes payable, $820,000 in proceeds from short-term notes payable, and $9,000 in proceeds from the exercise of warrants.These proceeds were offset by the repayment of notes payable of $38,805. Description of Indebtedness For a complete description of our outstanding debt as of March 31, 2014 ad 2013, see Notes 4 and 5 to the financial statements. As of March 31, 2014, we had an aggregate total of $2,023,000 of outstanding convertible notes payable, of which $1,873,000 is due during the fiscal year ended March 31, 2015 and $150,000 is due during the fiscal year ended March 31, 2016.As of March 31, 2013, we had an aggregate total of $1,795,000 of outstanding convertible notes payable, which were all converted into common stock during the year ended March 31, 2014.As of March 31, 2014 and 2013, we also had a secured promissory note payable of $13,333 outstanding, which is due during the year ended March 31, 2015. Subsequent to the year ended March 31, 2014, we have entered into the additional debt transactions. On April 2, 2014, the Company entered issued a convertible promissory note for $100,000 with a maturity date of October 2, 2014.The note is convertible into shares of the Company’s common stock at a discount of 42% of the lowest traded price during the 5 trading days preceding the conversion date. On April 11, 2014, the Company entered into a Note Exchange Agreement with the debt holder holding the $1,750,000 senior secured convertible promissory note originally issued on November 22, 2013 under the Purchase Agreement (see Note 5).Under the terms of the Note Exchange Agreement, the original senior secured convertible promissory note is cancelled and replaced with a new note for $2,000,000.The new note matures on November 30, 2014, bears interest at the rate of 10% per year payable on maturity in cash or shares of common stock at the Company’s option (subject to certain conditions), and is convertible into shares of the Company’s common stock at a conversion price equal to $0.45, subject to adjustments in the event of future stock splits, stock dividends, and similar transactions, or in the event of subsequent equity sales by the Company at a price lower than the conversion price then in effect.Under the new note, the Company’s obligations are secured by substantially all of the Company’s assets, excluding any railcar assets. On April 17, 2014, the Company issued a convertible note payable providing for borrowings up to $250,000 with a maturity date of April 17, 2016.The note has a one-time interest charge of 12% and is due on the maturity date. The outstanding balance of the note along with accrued interest is convertible into shares of the Company’s common stock at a rate equal to the lesser of $0.25 or 60% of the lowest trade occurring during the 25 trading days preceding the conversion date.The Company received borrowings under this convertible note payable of $50,000 in April 2014. On April 30, 2014, the Company entered into a convertible note payable providing for total borrowings of $250,000, which is payable in 3 installments of $83,333, one upon execution of the note, one due one month after execution, and one due two months after execution.Interest on the note equals 10% of the total principal balance, regardless of how long the note is outstanding for.The Company received payments of $83,333 on May 5, 2014 and on May 30, 2014.The convertible note matures 6 months after the issuance, at which point the outstanding principal and interest is due. On May 6, 2014, the Company entered into a convertible note payable providing for total borrowings of $32,500 which accrue interest at a rate of 8% per annum.The convertible note matures and is due in full on February 12, 2015 along with any unpaid accrued interest.The outstanding principal and accrued interest is convertible into shares of common stock at the option of the holder at a conversion rate equal to 61% of the average of the lowest 3 trading prices during the 10 trading days prior to the conversion. 19 On May 12, 2014, the Company entered into a secured convertible promissory note providing for total borrowings up to $335,000 which accrue interest at a rate of 10% per annum.All outstanding borrowings mature and are due in 20 months from the issuance date.The Company received an initial payment of $87,500 on the note issuance date.The outstanding principal and interest is convertible into shares of common stock at the option of the holder at a conversion rate equal to the lesser of $0.35 per share or 60% of the average of the 3 lowest closing bid prices in the 20 trading days preceding the conversion date.If the average of the 3 lowest closing bid prices is less than $0.10, then the conversion factor is reduced from 60% to 55%.The debt holder was also issued warrants on May 12, 2014 in connection with this note payable granting the right to purchase a number of common stock shares equal to $167,500 divided by the market price (defined as the higher of the closing price on the issuance date or the volume weighted average price of the stock for the trading day that is 2 days prior to the exercise date) at an exercise price of $0.35 per share. On May 28, 2014, the Company issued into a convertible promissory note providing for borrowings of $125,000.The convertible promissory note matures on August 28, 2014, at which point the Company owes $187,500 which includes a total of $62,500 in interest expense.The outstanding amounts are convertible into shares of common stock at the option of the holder at a conversion rate equal to 60% of the lowest traded price during the prior 20 trading days from the date of the conversion. On June 13, 2014, the Company issued convertible debentures providing for total borrowing of $55,000 which accrued interest at the rate of 12% per annum. All borrowings mature and are due in one year from the issuance date. The debenture is convertible into shares of common stock at the option of the holder at the conversion rate lesser of 55% discount of the lowest closing bid price during the 25 trading days prior to the date of notice conversion or $0.25 per share. Item 7A.Quantitative and Qualitative Disclosures About Market Risk. Not applicable 20 Item 8.Financial Statements and Supplementary Data. REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Report of Independent Registered Public Accounting Firm Board of Directors and Stockholders Las Vegas Railway Express, Inc. Las Vegas, Nevada We have audited the accompanying balance sheets of Las Vegas Railway Express, Inc. ("Company")as of March 31, 2014, and 2013, and the related statements of operations, stockholders’ deficit, and cash flows for each of the two years in the period ended March 31, 2014.These financial statements are the responsibility of the Company’s management.Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting.Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting. Accordingly, we express no such opinion.An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of Las Vegas Railway Express, Inc. at March 31, 2014, and 2013, and the results of its operations and its cash flows for each of the two years in the period ended March 31, 2014, in conformity with accounting principles generally accepted in the United States of America. The accompanying financial statements have been prepared assuming that Las Vegas Railway Express, Inc. will continue as a going concern.As discussed in Note 2 to the financial statements, the Company has suffered recurring losses from operations, has a net capital deficiency, has no revenues and has negative working capital.These factors among others raise substantial doubt about its ability to continue as a going concern.Management’s plans regarding these matters are also described in Note 2.The financial statements do not include any adjustments that might result from the outcome of this uncertainty. /s/ BDO USA LLP Los Angeles, CA June 30, 2014 21 LAS VEGAS RAILWAY EXPRESS, INC. BALANCE SHEETS March 31, March 31, Assets Current assets Cash $ $ Other current assets Total current assets Property and equipment, net of accumulated depreciation Other assets Deposit with Union Pacific - Other assets Goodwill - Total other assets Total assets $ $ Liabilities and Stockholders' Deficit Current liabilities Short term notes payable $ $ Accounts payable and accrued expenses Derivative liability Current portion of convertible notes payable, net of discount Liabilities of discontinued operations - Total current liabilities Deferred tax liability - Long-term portion of convertible debt, net of current portion - Total liabilities Commitments and contingencies Stockholders' deficit Common stock, $0.0001 par value, 200,000,000 shares authorized, 16,041,143 and 7,705,595 shares issued and outstanding as of March 31, 2014 and 2013, respectively Additional paid-in capital Accumulated deficit ) ) Total stockholders' deficit ) ) Total liabilities and stockholders' deficit $ $ See accompanying notes to financial statements 22 LAS VEGAS RAILWAY EXPRESS, INC. STATEMENTS OF OPERATIONS FOR THE YEARS ENDED MARCH 31, 2 March 31, March 31, Operating Expenses: Compensation and payroll taxes $ $ Selling, general and administrative Professional fees Impairment loss - Depreciation expense Total expenses Loss from operations ) ) Other income (expense) Interest expense ) ) Change in derivative liability Total other income (expense) ) ) Net loss from continuing operations before provision for income taxes ) ) Benefit from (provision for) income taxes ) Net loss from continuing operations ) ) Discontinued operations: Income from discontinued operations, net of income taxes - Net loss $ ) $ ) Net loss per share, continuing operations, basic and diluted $ ) $ ) Net income per share, discontinued operations, basic and diluted $
